DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 3/1/2022. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments, see pages 9-13, filed 3/1/2022, have been fully considered but they are not persuasive.  The applicant has argued that none of the references disclose or teach the amended limitations, and at best Mayer teaches signals for moving seats together and then pausing the movement upon detection of an error; differing in that the claimed invention sends a start signal to the first seat concurrently with a stop signal to the second seat.  However, the Examiner respectfully disagrees.  Mayer teaches both a dual seat mode and a single seat mode, where the single seat mode adjusts a first seat individually, while the second seat remains fixed in its current position before/during/after the operation of the first seat.  This is the equivalence of sending a stop signal to the second seat concurrently with a start signal to the first seat (see Mayer at least [0029] and [0034]).  Therefore, the applicability of the references still applies and also address the newly amended features.
A detailed rejection follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the vehicle control module controls a seating position adjustment... (claim 1)
the vehicle control module is configured to adjust... (claim 2)
a vehicle control module...configured to adjust... (claim 8)
the vehicle control module is configured to perform... (claim 13)
a vehicle control module...configured to control... (claim 15)
a vehicle control module...configured to adjust... (claim 15)
the vehicle control module determines... (claim 18)
the restraint control module is configured to send... (claim 1)
the restraint control module senses... (claim 3)
the restraint control module sends the start signal... (claim 4)
the restraint control module sends a stop signal... (claim 5)
the restraint control module is configured to send... (claim 8)
a restraint control module configured to sense... (claim 14)
the restraint control module senses... (claim 15)
the restraint control module...sends a corresponding signal... (claim 15)
the restraint control module...is configured to send... (claim 15)
a positioning device configured to move... (claim 6)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations is as follows:
“The vehicle control module may be configured as an electronic control unit...” [0024]
“The vehicle control module may include a processor, other control circuitry, and a memory. Stored in the memory and executable by the processor are instructions. The memory may store various instructions relating to various functions. The instructions may include at least one instruction for adjusting the seating position of each of the seating assemblies. The memory may also store various seating configuration options that an occupant may select through the user-interface.” [0029]
“The restraint control module may be configured as an electronic control unit positioned within the seating assemblies...” [0025]
“...the positioning device may include an electric motor. The electric motor of the positioning device may operate to move the seat frame of the seating assemblies. The vehicle control module may send a fold signal or an unfold signal to the respective positioning device to move the desired seating assembly...” [0024]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lota (US-2018/0111511; already of record) in view of Yogo (US-2018/0178681; already of record) and further in view of Moore, JR. et al. (US-2015/0371456; hereinafter Moore; already of record) and further in view of Mayer et al. (US-2016/0059738; hereinafter Mayer; already of record).
Regarding claim 1, Lota discloses a vehicle (see Lota at least Fig. 2), comprising: 
a vehicle control module (see Lota at least [0026] lines 1-7); 
a restraint control module operably coupled to the vehicle control module (see Lota at least [0026] lines 1-7); 
first and second seating assemblies (see Lota at least [0042]) each operable between a folded position and an unfolded position, wherein the restraint control module is coupled to each seating assembly (see Lota at least [0039] lines 1-5 and 12-14 as well as Fig 1 reference numbers 102 and 124 connected by way of communication path 104) and configured to sense a presence of an object on a seat base when the first and second seating assemblies are in the unfolded position (see Lota at least [0034] lines 18-21) and … 
a user-interface including … a microphone (see Lota at least [0031] lines 6-14) … to provide hands-free adjustment of the first and second seating assemblies via voice commands received by the microphone to adjust a seating position of the seating assembly (see Lota at least [0031] and [0052] which depict tactile input hardware responsible for adjusting seat configurations.  While “hands-free” is not explicitly stated, the tactile input hardware embodied as a microphone would permit hands-free adjustments), the microphone sending a request signal to the vehicle control module (see Lota at least [0031] lines 20-24), and wherein the vehicle control module controls a seating position adjustment based on the request signal from the microphone and at least one of a start signal and a stop signal from the restraint control module (see Lota at least [0031], [0039], [0040], and [0052] which describes the tactile input hardware, such as a microphone, which exchanges start and stop signals from a processor (via a communication path) to an actuator to adjust seats.  An example of such adjustments is directed to when a proximity sensor detects an object within a predetermined distance and receives signals to cease seat adjustment), wherein …
However, Lota does not disclose the following:
…[configured to sense a presence of an object on] a seatback when the first and second seating assemblies are in the folded position…
…[a user interface including] a button and … wherein the button activates the microphone …
…the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein the second seating assembly is maintained in a current position in response to the stop signal during and after the adjustment of the first seating assembly.
Yogo, in the same field of endeavor, teaches 
…[configured to sense a presence of an object on] a seatback when the first and second seating assemblies are in the folded position (see at least [0055], [0053], Fig 1, and Fig 2C which depict a sensor, such as a pressure sensor, which prohibits a foldable seat mechanism to be operated when a passenger sitting in another seat is detected to be on the foldable seat)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seating assembly capable of adjustments as disclosed by Lota with a sensor on a folded seat so that a passenger may use the folded seat as an ottoman for comfort but prevent risking harm to an individual inadvertently unfolding the seat as taught by Yogo (see at least [0020] and [0055]).
Neither Lota nor Yogo teach the following:
…[a user interface including] a button and … wherein the button activates the microphone …
…the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein the second seating assembly is maintained in a current position in response to the stop signal during and after the adjustment of the first seating assembly.
Moore, in the same field of endeavor, teaches 
…[a user interface including] a button and … wherein the button activates the microphone (see Moore at least [0017])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the seating assembly modified by a sensor as taught by Lota in view of Yogo with a button on a user interface as taught by Moore to activate a microphone also integrated into a user display (see Moore at least [0017]). 
Neither Lota nor Yogo nor Moore teach the following:
…the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein the second seating assembly is maintained in a current position in response to the stop signal during and after the adjustment of the first seating assembly.
Mayer, in the same field of endeavor, teaches 
…the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein the second seating assembly is maintained in a current position in response to the stop signal during and after the adjustment of the first seating assembly (see Mayer at least [0029] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the seating assembly modified by a sensor and button on a user interface as taught by Lota in view of Yogo and Moore with a control signal such as that taught by Mayer so that seat adjustments only happen to one seating assembly at a time to ensure safe adjustments and prevent unintended damage to the seat, seat mechanism or object on or around the seat (see Mayer at least [0006]).
Regarding claim 2, Lota in view of Yogo and further in view of Moore and further in view of Mayer teach the vehicle of claim 1, wherein the vehicle control module is configured to adjust the seating position of at least one of the first and second seating assemblies while said vehicle is in motion (see Lota at least [0032] lines 15-16).  
Regarding claim 6, Lota in view of Yogo and further in view of Moore and further in view of Mayer teach the vehicle of claim 1, wherein each seating assembly includes a positioning device configured to move the respective seating assembly between the folded position and the unfolded position based on a signal from the vehicle control module (see Lota at least [0039]).  
Regarding claim 7, Lota in view of Yogo and further in view of Moore and further in view of Mayer teach the vehicle of claim 1, wherein the user-interface includes a speaker for signaling a start and a completion of the seating position adjustment for the first seating assembly based on the start signal (see Lota at least [0036]), and wherein the user-interface is configured to communicate that the second seating assembly is maintained in the current position based on the stop signal (see Lota at least [0065] lines 1-8).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Yogo and Moore and Mayer, as applied to claim 1 above, and further in view of Cotter (US-7812716; already of record).
Regarding claim 3, Lota in view of Yogo and further in view of Moore and further in view of Mayer teach the vehicle of claim 1, wherein the restraint control module senses if at least one of the first and second seating assemblies is occupied via at least one of a force sensor coupled to the seating assembly (see Lota at least [0035]) and … 
However, neither Lota nor Yogo nor Moore nor Mayer teach …a seatbelt buckle sensor.  
Cotter, in the same field of endeavor, teaches …a seatbelt buckle sensor (see at least col 6 lines 37-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seating assembly as taught by Lota in view of Yogo and Moore and Mayer with a seatbelt buckle sensor as taught by Cotter.  The use of a seatbelt buckle sensor allows for the indication of a seat being occupied for the purpose of providing a signal to the vehicle control module to adjust the seating configuration (see at least col 4 lines 43-49 and col 7 lines 63-66).
Regarding claim 4, Lota in view of Yogo and Moore and Mayer and further in view of Cotter teach the vehicle of claim 3, wherein the restraint control module sends the start signal to the vehicle control module if the first seating assembly is sensed as being unoccupied when the first seating assembly is in the unfolded position (see Lota at least [0042] lines 16-20 and [0061] lines 10-18) and the seatback is free of the object when the first seating assembly is in the folded position (see Yogo at least [0055] which prohibits a foldable seat mechanism from being operated when a passenger sitting in another seat is detected to be on the foldable seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the seating assembly as taught by Lota in view of Yogo and Moore and Mayer and Cotter with a sensor on a folded seat as taught by Yogo so that a passenger may use the folded seat as an ottoman for comfort but prevent risking harm to an individual inadvertently unfolding the seat (see at least [0020] and [0055]).
Regarding claim 5, Lota in view of Yogo and Moore and Mayer and further in view of Cotter teach the vehicle of claim 3, wherein the restraint control module sends the stop signal to the vehicle control module if at least one of the second seating assembly is sensed as being occupied (see Lota at least [0042] lines 16-20 and [0061] lines 10-18) and the object is sensed on the seatback (see Yogo at least [0055] which prohibits a foldable seat mechanism from being operated when a passenger sitting in another seat is detected to be on the foldable seat).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the seating assembly as taught by Lota in view of Yogo and Moore and Mayer and Cotter with a sensor on a folded seat as taught by Yogo so that a passenger may use the folded seat as an ottoman for comfort but prevent risking harm to an individual inadvertently unfolding the seat (see at least [0020] and [0055]).

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Penilla et al. (US-10289288; hereinafter Penilla; already of record) and further in view of Mayer et al. (US-2016/0059738; hereinafter Mayer; already of record).
Regarding claim 8, Lota discloses a vehicle, comprising: 
first and second seating assemblies, wherein each seating assembly is independently operable between a folded position and an unfolded position (see Lota at least [0055], [0059], Fig 4A-4D, Fig 5A-5B which details individual seats, each of which can be selected independently (depicted with a dashed line) and the folding control of seats); 
a user-interface including a microphone and a speaker (see Lota at least [0031] lines 6-14 and [0036] lines 1-5), wherein … 
a restraint control module operably coupled to each seating assembly (see Lota at least [0025]-[0026]); and 
a vehicle control module operably coupled to each of the seating assemblies and configured to adjust seating positions of at least one of the first and second seating assemblies based on the selected configuration option (see Lota at least [0026] and [0039]) … 
However, Lota does not explicitly disclose:
…the speaker is configured to present predefined seating configuration options and the microphone is configured to receive a command relating to a selected configuration option of at least one of the predefined seating configuration options to adjust a seating position of the first and second seating assemblies, wherein the selected configuration option is configured to be repeated via the speaker as confirmation of the command…
…[adjust seating positions] when a start signal is received from the restraint control module and retain at least one of the first and second seating assemblies in a current position when a stop signal is received from the restraint control module, wherein the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein a position adjustment for the first seating assembly and the second seating assembly is included in the selected configuration option, and wherein the second seating assembly is maintained in a current position during and after completion of a portion of the selected configuration option in response to the stop signal, the portion of the selected configuration option being the adjustment of the first seating assembly in response to the start signal.
Penilla, in the same field of endeavor, teaches …the speaker is configured to present predefined seating configuration options (see Penilla at least col 49 fines 56-65 and col 50 lines 23-29 which describes how a vehicle’s computer may suggest updating a seating configuration based on the mode of travel by way of speaker) and the microphone is configured to receive a command relating to a selected configuration option of at least one of the predefined seating configuration options to adjust a seating position of the first and second seating assemblies (see Penilla at least col 49 lines 56-65, col 50 lines 23-29, and col 12 lines 36-48 which describes how a vehicle’s computer may suggest updating a seating configuration based on the mode of travel by way of speaker and accepts voice input for such an adjustment), wherein the selected configuration option is configured to be repeated via the speaker as confirmation of the command (see Penilla at least col 49 lines 56-65, col 50 lines 23-29, col 12 lines 36-48, and col 37 lines 27-37 which describes how a vehicle’s computer may suggest updating a seating configuration based on the mode of travel by way of speaker and accepts voice inputs for such an adjustment, then confirming the selection by requesting a user verify the adjustment selection)…
…wherein a position adjustment for the first seating assembly and the second seating assembly is included in the selected configuration option (see Penilla at least Fig 23C and col 50 lines 65-67)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle’s speaker system as disclosed by Lota with the option of selecting predefined seat adjustment options via voice activation as taught by Penilla to allow for safe and lawful operation without distraction from screen interaction (see Penilla at least col 20 lines 32-39).
However, neither Lota nor Penilla teach 
…[adjust seating positions] when a start signal is received from the restraint control module and retain at least one of the first and second seating assemblies in a current position when a stop signal is received from the restraint control module, wherein the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly … wherein the second seating assembly is maintained in a current position during and after completion of a portion of the selected configuration option in response to the stop signal, the portion of the selected configuration option being the adjustment of the first seating assembly in response to the start signal.
Mayer, in the same field of endeavor, teaches …[adjust seating positions] when a start signal is received from the restraint control module and retain at least one of the first and second seating assemblies in a current position when a stop signal is received from the restraint control module, wherein the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly … wherein the second seating assembly is maintained in a current position during and after completion of a portion of the selected configuration option in response to the stop signal, the portion of the selected configuration option being the adjustment of the first seating assembly in response to the start signal (see Mayer at least [0029] and [0034] where a single seat mode adjusts the configuration of one seat individually, while the other seat remains fixed in its current position before/during/after, the equivalence of sending a stop signal to the second seat concurrently with a start signal to the first seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the seating assembly as taught by Lota in view of Penilla with a control signal such as that taught by Mayer so that seat adjustments only happen to one seating assembly at a time to ensure safe adjustments and prevent unintended damage to the seat, seat mechanism or object on or around the seat (see Mayer at least [0006]).
Regarding claim 9, Lota in view of Penilla and further in view of Mayer teach the vehicle of claim 8, wherein the first and second seating assemblies are positioned in at least one of first, second, and third seating rows (see Lota at least [0041] and Fig 2).  
Regarding claim 10, Lota in view of Penilla and further in view of Mayer teach the vehicle of claim 9, wherein the predefined seating configuration options include options to adjust the second and third seating rows between the folded position and the unfolded position (see Lota at least [0039] lines 8-17).  
Regarding claim 11, Lota in view of Penilla and further in view of Mayer teach the vehicle of claim 8, wherein the predefined seating configuration options include options to adjust at least one the first and second seating assemblies in a fore-aft movement and between the folded position and the unfolded position (see Lota at least [0039] and [0004] lines 8-10 which details the adjustment of one or more seats by way of actuator control).  
Regarding claim 12, Lota in view of Penilla and further in view of Mayer teach the vehicle of claim 8, wherein each of the seating assemblies comprises a positioning device operably coupled to the vehicle control module (see Lota at least [0004]).  
Regarding claim 13, Lota in view of Penilla and further in view of Mayer teach the vehicle of claim 8, wherein the vehicle control module is configured to perform multiple seating configuration options simultaneously (see Lota at least [0054] lines 1-9 and [0039] lines 8-17).  
Regarding claim 14, Lota in view of Penilla and further in view of Mayer teach the vehicle of claim 8, wherein the restraint control module is configured to sense whether a specified seating assembly is occupied (see Lota at least [0034] lines 18-26).
Regarding claim 15, Lota discloses a vehicle seating adjustment system (see Lota at least Abs), comprising: 
first and second seating assemblies each operable between a folded position and an unfolded position (see Lota at least [0039] lines 12-14); 
a user-interface including a microphone for receiving a voice command and a speaker (see Lota at least [0031] lines 6-14 and [0036] lines 1-5), wherein … 
a vehicle control module operably coupled to each seating assembly and configured to control a seating position of at least one of the first and second seating assemblies in response to the voice command; and 
a restraint control module operably coupled to each seating assembly (see Lota at least [0026] lines 1-7 and [0039]), wherein the restraint control module senses if each seating assembly is occupied and sends a corresponding signal to the vehicle control module (see Lota at least [0034] lines 1-6, lines 18-21 and lines 45-48, as well as [0026] lines 15-20), wherein the vehicle control module is configured to adjust the seating position of at least one of the seating assemblies in response to the selected seating configuration and the corresponding signal (see Lota at least [0026] lines 1-7 and [0039]), wherein …
However, Lota does not explicitly disclose
…the voice command includes a selected seating configuration confirmed via the speaker…
…the corresponding signal is at least one of a start signal and a stop signal, and wherein the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein the second seating assembly is maintained in a current position in response to the stop signal during and after the adjustment of the first seating assembly.
Penilla, in the same field of endeavor, teaches 
…the voice command includes a selected seating configuration confirmed via the speaker (see Penilla at least col 37 lines 27-37 which describes how a vehicle’s computer may confirm a selection by requesting a user verify the adjustment selection)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle’s speaker system disclosed by Lota with the option of selecting predefined seat adjustment options via voice activation to allow for safe and lawful operation without distraction from screen interaction (see Penilla at least col 20 lines 32-39).
However, neither Lota nor Penilla teach
…the corresponding signal is at least one of a start signal and a stop signal, and wherein the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein the second seating assembly is maintained in a current position in response to the stop signal during and after the adjustment of the first seating assembly.
Mayer, in the same field of endeavor, teaches 
…the corresponding signal is at least one of a start signal and a stop signal, and wherein the restraint control module is configured to send the start signal for the first seating assembly concurrently with the stop signal for the second seating assembly prior to the adjustment of the first seating assembly, wherein the second seating assembly is maintained in a current position in response to the stop signal during and after the adjustment of the first seating assembly (see Mayer at least [0029] and [0034] where a single seat mode adjusts the configuration of one seat individually, while the other seat remains fixed in its current position before/during/after, the equivalence of sending a stop signal to the second seat concurrently with a start signal to the first seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the seating assembly as taught by Lota in view of Penilla with a control signal such as that taught by Mayer so that seat adjustments only happen to one seating assembly at a time to ensure safe adjustments and prevent unintended damage to the seat, seat mechanism or object on or around the seat (see Mayer at least [0006]).
Regarding claim 16, Lota in view of Penilla and further in view of Mayer teach the vehicle seating adjustment system of claim 15, further comprising: a force sensor within each seating assembly operably coupled to the restraint control module (see Lota at least [0035] lines 1-2 and 6-8).  
Regarding claim 18, Lota in view of Penilla and further in view of Mayer teach the vehicle seating adjustment system of claim 15, wherein the vehicle control module determines whether to adjust the seating position of each seating assembly based on the corresponding signal received from the restraint control module (see Lota at least [0042] lines 16-20).  
Regarding claim 19, Lota in view of Penilla and further in view of Mayer teach the vehicle seating adjustment system of claim 18, wherein the speaker signals the determination of the vehicle control module (see Lota at least [0036] lines 1-10).  
Regarding claim 20, Lota in view of Penilla and further in view of Mayer teach the vehicle seating adjustment system of claim 15, wherein the speaker signals a start and a completion of the seating position adjustment (see Lota at least [0036] lines 1-10).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Penilla and Mayer as applied to claim 15 above, and further in view of Cotter (US-7812716; already of record).
Regarding claim 17, Lota in view of Penilla and Mayer teach the vehicle seating adjustment system of claim 15.  However, neither Lota nor Penilla nor Mayer teach: 
a seatbelt coupled to each seating assembly; and 
a seatbelt buckle sensor operably coupled to the seatbelt, wherein the corresponding signal includes whether a seatbelt buckle is engaged with a seatbelt tongue as sensed by the seatbelt buckle sensor.
Cotter, in the same field of endeavor, teaches 
a seatbelt coupled to each seating assembly (see Cotter at least col 3 lines 48-51); and 
a seatbelt buckle sensor operably coupled to the seatbelt, wherein the corresponding signal includes whether a seatbelt buckle is engaged with a seatbelt tongue as sensed by the seatbelt buckle sensor (see Cotter at least col 4 lines 23-27 and col 6 lines 37-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle seating adjustment system of Lota in view of Penilla and Mayer to include a seatbelt sensor as taught by Cotter. The use of a seatbelt buckle sensor allows for the indication of a seat being occupied for the purpose of providing a signal to the vehicle control module to adjust the seating configuration (see at least col 4 lines 43-49 and col 7 lines 63-66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zouzal et al. (US-2017/0282754) teaches the adjustment of both front and rear seats.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                                                                                                                                                                                                                                /Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/3/2022